UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5877 Dreyfus Strategic Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Strategic Municipal Bond Fund, Inc. August 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments147.1% Rate (%) Date Amount ($) Value ($) Alaska2.1% Alaska Housing Finance Corporation, General Mortgage Revenue (Insured; National Public Finance Guarantee Corp.) 6.05 6/1/39 3,970,000 Alaska Housing Finance Corporation, Single-Family Residential Mortgage Revenue (Veterans Mortgage Program) 6.25 6/1/35 3,975,000 Arizona2.5% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 6,010,000 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.50 7/1/26 4,000,000 Arkansas.5% Arkansas Development Finance Authority, SFMR (Mortgage Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 1/1/32 2,015,000 California17.5% Beverly Hills Unified School District, GO 0.00 8/1/30 8,000,000 a California, GO (Various Purpose) 5.75 4/1/31 7,800,000 California, GO (Various Purpose) 5.00 11/1/32 2,600,000 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 California Department of Veteran Affairs, Home Purchase Revenue 12/1/28 2,950,000 California Educational Facilities Authority, Revenue (University of Southern California) 10/1/38 5,000,000 California Enterprise Development Authority, Sewage Facilities Revenue (Anheuser-Busch Project) 9/1/47 1,000,000 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) (Prerefunded) 12/1/09 3,750,000 b California Housing Finance Agency, Home Mortgage Revenue 8/1/27 2,500,000 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 11/1/23 1,500,000 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 12/1/38 2,000,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/33 Los Angeles Department of Water and Power, Power System Revenue 7/1/34 2,885,000 Sacramento City Unified School District, GO (Insured; FSA) 7/1/24 5,220,000 a Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 7/1/35 4,000,000 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5/15/34 2,500,000 Santa Margarita/Dana Point Authority, Revenue (Santa Margarita Water District Improvement Districts Numbers 2,3 and 4) 5.13 8/1/38 5,000,000 5,091,100 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 15,290,000 a 1,466,005 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 2,000,000 2,091,140 Colorado3.5% Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 2,500,000 1,825,375 Colorado Health Facilities Authority, Revenue (American Housing Foundation I, Inc. Project) (Prerefunded) 8.50 12/1/11 1,870,000 b 2,150,051 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,375,000 1,448,507 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 7,000,000 b 7,806,960 Connecticut3.7% Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 9,000,000 8,924,220 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 4,985,000 4,801,552 District of Columbia1.5% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 104,040,000 a 3,123,281 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 2,400,000 2,352,768 Florida5.6% Florida Housing Finance Corporation, Housing Revenue (Seminole Ridge Apartments) (Collateralized; GNMA) 6.00 4/1/41 6,415,000 6,484,474 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 2,875,000 2,712,103 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 3,675,000 3,677,609 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Prerefunded) 6.00 10/1/09 70,000 b 71,021 Orange County Health Facilities Authority, Revenue (Adventist Health System) (Prerefunded) 6.25 11/15/12 3,000,000 b 3,380,910 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty) 5.50 8/1/34 4,500,000 4,663,710 Georgia3.0% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 4,865,000 5,029,096 Augusta, Airport Revenue 5.45 1/1/31 2,500,000 1,884,300 Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 2,060,000 1,949,790 Savannah Economic Development Authority, EIR (International Paper Company Project) 6.20 8/1/27 2,670,000 2,522,456 Idaho.1% Idaho Housing and Finance Association, SFMR (Collateralized; FNMA) 6.35 1/1/30 220,000 220,935 Illinois4.8% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.25 10/1/32 1,340,000 1,377,064 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) (Prerefunded) 6.13 11/15/10 5,000,000 b 5,335,750 Illinois Health Facilities Authority, Revenue (OSF Healthcare System) (Prerefunded) 6.25 11/15/09 10,900,000 b 11,137,293 Indiana1.7% Franklin Township School Building Corporation, First Mortgage Bonds (Prerefunded) 6.13 7/15/10 6,000,000 b 6,421,080 Kentucky.3% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) 6.13 2/1/37 1,000,000 1,016,690 Louisiana2.4% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 1,987,000 1,569,035 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 3,611,120 West Feliciana Parish, PCR (Entergy Gulf States Project) 7.00 11/1/15 1,270,000 1,269,949 West Feliciana Parish, PCR (Entergy Gulf States Project) 6.60 9/1/28 2,545,000 2,545,764 Maryland1.3% Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 2,550,000 1,677,518 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 3,710,000 3,315,367 Massachusetts5.8% Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 6.13 1/1/22 8,000,000 8,356,560 Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) (Prerefunded) 9.00 12/15/12 1,900,000 b 2,290,412 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 115,000 118,248 Massachusetts Housing Finance Agency, Housing Revenue 7.00 12/1/38 5,000,000 5,491,850 Massachusetts Housing Finance Agency, SFHR 5.00 12/1/31 6,000,000 5,566,320 Michigan5.2% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; FSA) 7.50 7/1/33 3,500,000 4,148,865 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 4,000,000 2,942,040 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,720,000 6,466,504 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 5,000,000 5,743,950 Minnesota.2% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 1,105,000 902,498 Mississippi1.1% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.90 5/1/22 4,260,000 4,000,992 Missouri1.5% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System) 5.25 5/15/32 5,525,000 5,548,537 Nebraska.2% Nebraska Investment Finance Authority, SFMR 9.63 3/1/26 600,000 c,d 610,770 Nevada3.5% Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 5,500,000 4,780,985 Washoe County, GO Convention Center Revenue (Reno-Sparks Convention and Visitors Authority) (Insured; FSA) (Prerefunded) 6.40 1/1/10 8,000,000 b 8,159,520 New Hampshire3.8% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 2,690,000 2,724,432 New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 6,000,000 6,076,800 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,400,000 5,406,318 New Jersey5.3% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.50 12/15/29 5,000,000 5,371,500 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 6.25 9/15/19 2,620,000 2,267,636 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 250,000 198,935 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 10,095,000 b 12,093,507 New York8.7% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 10,000,000 d,e 10,687,950 Long Island Power Authority, Electric System General Revenue 6.25 4/1/33 3,000,000 3,387,450 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 8,425,000 9,517,386 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.75 8/1/31 5,000,000 4,277,650 New York State Dormitory Authority, Revenue (Marymount Manhattan College) (Insured; Radian) 6.25 7/1/29 4,000,000 4,036,720 New York State Dormitory Authority, Revenue (Suffolk County Judicial Facility) 9.50 4/15/14 605,000 790,420 North Carolina1.3% North Carolina Eastern Municipal Power Agency, Power System Revenue 6.70 1/1/19 2,500,000 2,543,200 North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 2,365,000 2,368,737 Ohio1.4% Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 3,500,000 3,555,545 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 2,530,000 1,642,400 Rhode Island1.5% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty) 7.00 5/15/39 5,000,000 5,647,650 South Carolina4.1% Greenville Hospital System, Hospital Facilities Revenue (Insured; AMBAC) 5.50 5/1/26 7,000,000 7,117,250 Richland County, EIR (International Paper Company Project) 6.10 4/1/23 8,500,000 8,146,995 Tennessee4.8% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 2,000,000 b 2,289,080 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 4,875,000 b 5,579,633 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 6,000,000 f 2,837,940 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/29 2,500,000 2,777,875 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 3,000,000 3,268,860 Tennessee Housing Development Agency, Homeownership Program Revenue 6.00 1/1/28 1,320,000 1,342,361 Texas27.3% Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 2,500,000 1,308,850 Brazos River Harbor Navigation District, Revenue (The Dow Chemical Company Project) 5.13 5/15/33 5,000,000 3,978,200 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 3,000,000 2,844,300 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (Insured; Radian) (Prerefunded) 6.38 10/1/10 2,500,000 b 2,662,200 Gulf Coast Industrial Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 7.00 12/1/36 5,000,000 2,203,200 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 9,290,000 10,214,820 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 6.38 6/1/11 7,000,000 b 7,727,650 Harris County Hospital District, Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 2/15/42 5,000,000 4,803,600 Harris County-Houston Sports Authority, Third Lien Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 11/15/31 9,685,000 a 1,916,758 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty) 6.00 11/15/36 5,000,000 5,648,800 Lubbock Housing Financing Corporation, SFMR (Collateralized: FNMA and GNMA) 6.70 10/1/30 845,000 886,870 Matagorda County Navigation District Number One, Revenue (Houston Lighting and Power Company Project) (Insured; AMBAC) 5.13 11/1/28 4,295,000 3,592,810 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 14,705,000 15,519,804 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 6,650,000 6,566,942 Sabine River Authority, PCR (TXU Electric Company Project) 6.45 6/1/21 4,900,000 2,222,885 Texas (Veterans' Land) 6.00 12/1/30 3,935,000 3,958,531 Texas, GO (Veterans Housing Assistance Program) (Collateralized; FHA) 6.10 6/1/31 8,510,000 8,521,659 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 12.01 7/2/24 850,000 c 954,321 Texas Department of Housing and Community Affairs, Residential Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.35 7/1/33 5,035,000 5,037,215 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.25 8/15/42 5,375,000 4,933,014 Tomball Hospital Authority, Revenue (Tomball Regional Hospital) 6.00 7/1/25 4,650,000 3,842,574 Willacy County Local Government Corporation, Project Revenue 6.88 9/1/28 4,000,000 3,139,200 Virginia6.9% Henrico County Industrial Development Authority, Revenue (Bon Secours Health System) (Insured; FSA) 11.09 8/23/27 7,350,000 c 8,261,033 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 5,250,000 5,674,620 Virginia Housing Development Authority, Rental Housing Revenue 6.20 8/1/24 8,520,000 8,610,823 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 3,000,000 3,345,690 Washington4.4% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,404,940 Washington Higher Educational Facilities Authority, Revenue (Whitman College) (Prerefunded) 5.88 10/1/09 10,000,000 b 10,046,100 Wisconsin7.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 6,455,000 7,080,941 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 14,570,000 b 16,653,364 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 4,006,000 U.S. Related2.2% Government of Guam, GO 7.00 11/15/39 1,500,000 1,512,285 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,500,000 1,428,735 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,000,000 5,223,850 Total Long-Term Municipal Investments (cost $565,841,130) Short-Term Municipal Coupon Maturity Principal Investment.2% Rate (%) Date Amount ($) Value ($) Idaho; Idaho Health Facilities Authority, Revenue (Saint Luke's Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) (cost $700,000) 0.20 9/1/09 700,000 g Total Investments (cost $566,541,130) 147.3% Cash and Receivables (Net) 2.3% Preferred Stock, at redemption value (49.6%) Net Assets Applicable to Common Shareholders 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Inverse floater securitythe interest rate is subject to change periodically. d Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $11,298,720 or 3.0% of net assets applicable to Common Shareholders. e Collateral for floating rate borrowings. f Non-income producingsecurity in default. g Variable rate demand note - rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $566,541,130. Net unrealized depreciation on investments was $14,531,785 of which $27,194,301 related to appreciated investment securities and $41,726,086 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Level 1 -Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 552,009,345 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.
